Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

 	Applicant's amendment to the claims filed July 13th, 2022 has been fully considered. In light of Applicant's amendment, claims 1-15 are allowed. 
 
Given that applicant has amended the claims to now delete the lack of antecedent basis, the 112(b) rejection of claims 2-3, 9-10, and 12-13 is now moot. Consequently, the 112(b) rejection of claims 2-3, 9-10, and 12-13 is hereby withdrawn.

Applicant’s arguments with respect to the Obviousness Double Patenting (ODP) rejections have been fully considered. Applicant argues co-pending application 15/931,782 (‘782) and U.S. Patent 10,696,666 (‘666) do not teach the two-step process in which the dimethylisoxazole compound of formula (6) is added to the starting compound of formula (5).  Additionally Applicant argues that the compound of instant formula (I) is directed to isotopically-substituted compound while application ‘782 and Patent ‘666 do not recite said compounds or metabolic stability enhancement as being claimed in the instant invention.  Such arguments have been found persuasive.  Since “782 and ‘666 do not envisaged any isotopically enriched compounds and given that said applications failed to teach a two step process of producing instant formula (I), the ODP rejections are now moot.  Consequently, the ODP rejections over co-pending application 15,931,782 and over U.S. Patent 10,696,666 are hereby withdrawn. 

Given that Applicant has stated on the record that the prior art reference WIPO document WO 2018/073586 A1 (‘586) does not qualify as prior art under 35 U.S.C. 102(b)(2) due to common ownership under 35 U.S.C 102(b)(2)(C) and that both Pegg ‘586 and the instant application were owned or subject to an obligation of assignment to the same entity.  Since said reference is unavailable as prior art, the 102(a)(2) and 103(a) rejections are therefore moot.  Thus, the 102(a)(2) rejection of claims 12 and 14 and 103(a) rejection of claims 1-11, 13, and 15 over Pegg et al. (WO 2018/073586 A1) are hereby withdrawn.  

The following is an examiner's statement of reasons for allowance: Claims 1-15 are drawn to an isotopically substituted compound of formula (I’) and/or a crystal form with specific X-ray diffraction pattern of instant compound of formula (I); to a pharmaceutical composition comprising a compound of Formula (I’) and a compound according to claim 12 or claim 13 and one or more pharmaceutically acceptable carriers or diluents; and to a two-step process for producing a compound of formula (I) as defined in claim 1.  There is no prior art disclosing the applicant's compound of Formula (I’), crystal salt form, or the two step process of producing instant formula (I).  However, applicant has provided in the specification a new method of synthesis for producing the instant compound of formula (I) that leads to enhanced commercial scale-up wherein the amount of boronate ester starting reagent is not undesirably high and wherein the process does not result in undesirable etching of glassware due to the use of the HATU reagent.  Since the present claims require the use of the compound of Formula (I’) and the specific two-step process delineated in claim 1; and given that no prior art anticipates or renders obvious the particular compound of Formula (I’) of claim 12 and the method of producing as defined in claim 1, claims 1-15 are therefore allowable.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”


Conclusion
Claims 1-15 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571
270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.

Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
07/26/2022